IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. AP-76,890


                        EX PARTE DEREK KASHIF PRICE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 06-71090-T IN THE 283RD DISTRICT COURT
                              FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of unlawful restraint. He was sentenced to 180 days state jail imprisonment. He did not appeal his

conviction.

        Applicant contends that his plea was involuntary because he was informed that he would not

have a duty to register as a sex offender and would not have pleaded guilty had he been told he

would have to register as a sex offender. We remanded this application to the trial court for findings

of fact and conclusions of law.
                                                                                                  2

       Trial counsel filed an affidavit with the trial court. Based on that affidavit and his own

recollection, the trial court determined that Applicant is entitled to relief. Ex parte Huerta, 692
S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. F06-71090-T in the 283rd District Court of

Dallas County is set aside, and Applicant is remanded to the custody of the Sheriff of Dallas County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 10, 2012
Do not publish